DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        CHRISTOPHER T. DEAN,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-681

                               [June 29, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2005-CF-004089-
AXXX-MB.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

           ON APPELLANT’S MOTION FOR CERTIFICATION

PER CURIAM.

    Appellant’s motion for certification is granted and we certify the
following question to the Supreme Court of Florida as being of great public
importance:

      IS MANSLAUGHTER A CATEGORY ONE LESSER INCLUDED
      OFFENSE OF SECOND-DEGREE FELONY MURDER?

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *          *          *